REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 05/13/2022, wherein Claims 2-5, 11-14, 22-27 and 32 are pending, claims 22 and 32 are written in independent form. In the response claim 32 is newly added, claims 2, 5, 11-14, 22-27 are amended.
The following is an examiner's statement of reasons for allowance.
Regarding claim 22, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of receiving routing information from the fourth apparatus, wherein the routing information comprises attributes for quality of service (QoS) for one or more hops among a plurality of integrated access and backhaul (IAB) nodes; receiving a first packet from a-the first apparatus, the first packet comprising a first buffer status report (BSR) of the first apparatus; generating a buffer status report (BSR) of the first apparatus; generating a second packet, the second packet comprising a second BSR of the second apparatus in response to receiving the first BSR without waiting for a reception of data indicated by the first BSR; selecting a route for a second packet to the third apparatus in accordance with the routing information; scheduling a transmission of a second packet based on the selected route; and sending the second packet to a-the third apparatus according to the scheduled transmission, the second packet comprising the second BSR, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding claim 32, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: receiving routing information from the fourth apparatus, wherein the routing information comprises attributes for quality of service (QoS) for one or more hops among a plurality of integrated access and backhaul (IAB) nodes; receiving a first packet from the first apparatus, the first packet comprising a first buffer status report (BSR) of the first apparatus; generating a second packet comprising a second BSR of the second apparatus in response to receiving the first BSR without waiting for a reception of data indicated by the first BSR; selecting a route for a second packet to the third apparatus in accordance with the routing information; scheduling a transmission of a second packet based on the selected route: and sending the second packet to the third apparatus according to the scheduled transmission, the second packet comprising the second BSR, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding the art made of record (United States Patent Application Publication US-20200187298 to Chun (hereinafter d1) and United States Patent Application Publication US-20170353819 to Yin et al (hereinafter d2) (which most accurately reflects the more relevant art at the time of filing) discloses: a system (see d1 Fig. 7) including a eNB (i.e. a third apparatus), a remote UE (i.e. a first apparatus) and a relay UE (i.e. a second apparatus) (see d1 Fig. 7) wherein the eNB, and UEs each include a microprocessor (i.e. processor)(see d1 Fig. 14 element 110, para. 0161-0162), Flash memory/ROM/SRAM (i.e. memory) (see d1 Fig. 14 element 130), RF module (i.e. communication circuitry) (see d1 Fig. 14 element 135) which connects the apparatus to a network (see d1 para. 0162); transmission of a BSR to a eNB via an indirect path wherein a remote UE transmits a BSR to a relay UE (i.e. receiving a first packet from a first apparatus, the first packet comprising a first buffer status report, BSR), wherein the relay UE generates a new BSR and transmits the new BSR to the eNB (i.e. generating a second packet, the second packet comprising a second BSR in response to receiving the first BSR; and sending the second packet to a third apparatus, the second packet comprising the second BSR); a computer-executable instructions stored in the memory which, when executed by the processor, cause the second apparatus to perform operations (see d2 para. 0456) wherein the disclosure also includes scheduling transmission of a second packet (see d2 para. 0088) in a system and method which includes transmitting a BSR from a remote UE via a relay UE to an eNB (see d2 Fig. 21 para. 0400); but fails to explicitly disclose receiving routing information from the fourth apparatus, wherein the routing information comprises attributes for quality of service (QoS) for one or more hops among a plurality of integrated access and backhaul (IAB) nodes; receiving a first packet from the first apparatus, the first packet comprising a first buffer status report (BSR) of the first apparatus; generating a second packet comprising a second BSR of the second apparatus in response to receiving the first BSR without waiting for a reception of data indicated by the first BSR; selecting a route for a second packet to the third apparatus in accordance with the routing information; scheduling a transmission of a second packet based on the selected route: and sending the second packet to the third apparatus according to the scheduled transmission, the second packet comprising the second BSR.
Wherein the references noted above disclose various disclosures regarding IAB BSR procedure, however, none the characteristics noted above with respect to claims 22 and 32, when the limitations are considered with all the limitations of each respective claims, are disclosed in their entirety by any of the art made of record, alone or in combination. The additional distinguishing characteristics defined by all the limitations of the claims in question in their entirety and constructed equivalently are neither shown, taught, or suggested by any art made of record, alone or in any reasonable combination. The Examiner also notes that any combination of prior art made of record cannot reasonably be combined to arrive at the invention of the claims where no impermissible hindsight reasoning and/or missing aspect of the invention are not taught by any art made of record. The Examiner notes the closest art made of record (d1, d2, as set forth above), however neither of the prior art noted above, nor any other prior art made of record discloses generating a second packet comprising a second BSR of the second apparatus in response to receiving the first BSR without waiting for a reception of data indicated by the first BSR; selecting a route for a second packet to the third apparatus in accordance with the routing information; scheduling a transmission of a second packet based on the selected route: and sending the second packet to the third apparatus according to the scheduled transmission, the second packet comprising the second BSR, reflected in the limitations of independent claims 22, 32 and by virtue of dependency claims 2-5, 11-14, 23-27.
Therefore, no single art made of record disclose, teach, or suggest the limitations of claims 2-5, 11-14, 22-27, 32 when the limitations are considered as a whole as a whole as defined in claims 2-5, 11-14, 22-27, 32 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 22, 32 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. 2-5,11-14, 23-27 depend on independent claim 22 and inherit the distinguishing limitations noted above by virtue of their dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 2-5, 11-14, 22-27, 32 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Drawings
The drawings were received on 12/16/2020 in connection with the initial filing.  These drawings are acceptable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643